DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 44-49 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja et al. (2013/0015517) in view of Grote et al. (20110101425) 
Regarding Claim 44, in Figs 202A and 202B and in paragraphs 1252 and 1253, Widjaja et al. discloses a  semiconductor device configured to function as a semiconductor memory device or a transistor with increased on-state drain current, said semiconductor device comprising: a substrate 112 having a first conductivity type (p),; a 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required vertical BJT configuration in Widjaja as taught by Grote in order to be able to use vertical and lateral parasitic BJT formation to control the resistance characteristics of the semiconductor device (see paragraph 0027 of Grote). 
Regarding Claim 45, select gate 164 is positioned in between said drain region and said gate, and an insulating gap region 168 is formed between said select gate and said gate.  
Regarding Claim 46, in Widjaja, said gate 160 is floating and stores non-volatile data in the absence of power.  
Regarding Claim 47, in Widjaja, applying a voltage to said buried layer region 202 enhances current flow to said gate 160 (see paragraph 1301)  
Regarding Claim 48, in Figs. 215A and 215B and in paragraphs 1305-1308, Widjaja et al. discloses a semiconductor device configured to function as a semiconductor memory device or a transistor with increased on-state drain current, said semiconductor device comprising: a substrate 212 having a first conductivity type (p); a buried layer 22 having a second conductivity type (n), a body 224 having said first conductivity type (p); a source region 216 and a drain region 218 each having said second conductivity type (n) and being separated by said body; a gate 264 positioned between said source region and said drain region; and a control gate 240 spaced apart from said gate. Furthermore, with respect to a relatively intermediate high voltage (please note that the term relatively is not defined in claim language neither), please see the explanation in response to arguments section. Widjaja fails to disclose the newly added claim limitation with respect to vertical BJT configuration. However, Grote discloses a semiconductor device with increased snap-back voltage where in Fig. 8, paragraph 0027 in addition to paragraphs 0026 and 0030-0033, the required vertical BJT configuration is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required vertical BJT configuration in Widjaja as taught by Grote in order to be able to use vertical and lateral parasitic BJT formation to control the resistance characteristics of the semiconductor device (see paragraph 0027 of Grote). 
Regarding Claim 49, in Widjaja, control gate 240 is positioned in between said drain region 218 and said gate 264, and an insulating gap 268 region is formed between said control gate and said gate.  
Regarding Claim 51, in Widjaja, said gate 264 is floating and stores non-volatile data in the absence of power.  
Regarding Claim 52, in Widjaja, applying a voltage to said buried layer region enhances current flow to said gate (see paragraph 1301)
Regarding Claim 53, in Figs 230A and 230B and in paragraph 1386 of Widjaja, a fin structure 52 extending from said substrate.  
Regarding Claim 54, in Figs. 230A and 230B and in paragraph 1386 of Widjaja, a fin structure 52 extending from said substrate.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Widjaja et al. (20134/0015517) in view of Grote (20110101425).
Regarding Claim 50, as explained above Widjaja et al. and Grote combination discloses everything except to disclose the overlap with respect to the control gate (as opposed to the select gate as disclosed in paragraph 1304 of Widjaja). However, as the mentioned paragraph 1304 of Widjaja (‘517) discloses, overlap leads to shorter channel length (with respect to select gate as opposed to control gate as claimed in instant claim 50)
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required overlap with respect to control gate (as opposed to select gate) in Widjaja ‘517 and Grote combination in order to have short channel reduced geometry as disclosed in paragraph 1304 of Widjaja. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        4/5/2021